DETAILED ACTION
This Office Action is in response to the Election and Amendment filed on March 18, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20 and new claims 21-34 in the reply filed on March 18, 2022 is acknowledged.
Newly submitted claims 28-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims present a new embodiment or separate species. Claims 15-20 and new claims 21-26 would be considered species A (figures 6-10B) and disclose a method of making a device comprising patterning a trench having tapered sidewalls. New claims 28-34 would be considered species B (figs. 15-22) and disclose a method of making a device comprising patterning dummy word lines having various widths. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Pub. 2020/0303300 A1) in view of Doyle et al. (WO 2019/125352 A1).
In re claim 21, Kato discloses ([0115-0154], figs. 11-28)  a method comprising: forming a multi-layer stack over a semiconductor substrate, the multi-layer stack comprising alternating conductive layers (22,23,24) and dielectric layers (65); patterning the multi-layer stack to form a first trench (LMH, UMH; figs. 14-17) extending through the multi-layer stack, wherein patterning the multi-layer stack forms a vertical sidewall (UMH)(the sidewall has a taper, slant or slope, but is still also considered vertical) in a first conductive layer (24) of the conductive layers adjacent the first trench, wherein patterning the multi-layer stack forms a first tapered sidewall (LMH) in a second conductive layer (23) of the conductive layers adjacent the first trench, wherein the second conductive layer is between the first conductive layer and the semiconductor substrate (20); and patterning the multi-layer stack to form a first word line (WL0; fig. 27) from the first conductive layer and a first dummy word line [0163] from the second conductive layer. Kato does not specifically disclose the materials that are deposited into the trench. Kato shows all of the elements of the claims except depositing a ferroelectric (FE) material in the first trench; depositing an oxide semiconductor (OS) 
In re claims 22-26, the combined references of Kato and Doyle disclose the elements of the claims.

Allowable Subject Matter
Claims15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or combination, a method comprising: forming a multi-layer stack over a semiconductor substrate, the multi-layer stack comprising alternating conductive layers and dielectric layers; patterning a first trench extending through the multi-layer stack, a first portion of the first trench proximal the semiconductor substrate having first tapered sidewalls, a second portion of the first trench having vertical sidewalls, a third portion of the first trench distal the semiconductor substrate having second tapered sidewalls, wherein the vertical sidewalls extend from the first tapered sidewalls to the 
The closest prior references include Kato (US Pub. 2020/0303300 A1), Choi et al. (US Pub. 2021/0065805 A1), Chary (US Pub. 2020/0402890 A1), Sakamoto (US Pub. 2020/0295033 A1), and Baek (US Pub. 2020/0185409 A1). The references disclose some elements of the claims including forming the multi-layered stack, patterning the first trench and depositing material within the trench. However, the references do not specifically disclose a first portion of the first trench proximal the semiconductor substrate having first tapered sidewalls, a second portion of the first trench having vertical sidewalls, a third portion of the first trench distal the semiconductor substrate having second tapered sidewalls, wherein the vertical sidewalls extend from the first tapered sidewalls to the second tapered sidewalls, wherein patterning the first trench defines bottom dummy word lines adjacent the first portion, word lines adjacent the second portion, and top dummy word lines adjacent the third portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815